Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered September 4, 2012, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review since the defendant failed to move to withdraw his plea (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Terry, 115 AD3d 683, 684 [2014] ). Moreover, contrary to the defendant’s contention, the exception to the preservation requirement does not apply here because the defendant’s allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (see People v Lopez, 71 NY2d at 666; People v Wilson, 111 AD3d 969, 970 [2013]; People v Coats, 195 AD2d 519 [1993]). In any event, the facts admitted by the defendant during his plea allocution were sufficient to support his plea of guilty to criminal possession of a controlled substance in the third degree (see Penal Law § 220.16 [1]; People v Wilson, 111 AD3d at 970).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Dillon, J.E, Hall, Miller and Hinds-Radix, JJ., concur.